[ex102separationagreement001.jpg]
SEPARATION AGREEMENT AND GENERAL RELEASE This Separation Agreement and General
Release (“Agreement”) is entered into by and between Pacific Mercantile Bancorp,
a California corporation (“PMB”) and Pacific Mercantile Bank, a California
banking corporation (the “Bank” and together with PMB, the “Employer”), on the
one hand, and Thomas M. Vertin (the “Employee”), on the other hand, with
reference to the following facts: RECITALS WHEREAS, the Employer and the
Employee are parties to that certain Employment Agreement dated December 8, 2015
(the “Employment Agreement”); and WHEREAS, the Employee’s employment with the
Employer will terminate effective as of September 3, 2019 (the “Separation
Date”), and such termination shall constitute a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code of 1986 as amended.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereby agree
as follows: AGREEMENT 1. Termination of Employment and Other Positions. The
Separation Date shall be the Employee’s last date of employment in all positions
Employee holds with each Employer and each of the Employer’s affiliates. On the
Separation Date, the Employee resigns as a member of the Board of Directors of
each Employer and each of the Employer’s subsidiaries. 2. Consideration. In
consideration of the promises and releases made herein, if the Employee timely
signs, returns and does not revoke this Agreement, and any period of revocation
expires, all occurring within fifty-five (55) days after the Separation Date,
the parties agree that (a) the Bank shall pay the Employee Four Hundred Twelve
Thousand Dollars ($412,000), which is equal to twelve (12) months of Employee’s
current Base Salary (as such term is defined in the Employment Agreement), less
applicable deductions under federal, state and local laws (“Severance”), payable
in a single lump sum on the 90th day following the Separation Date, and (b) any
outstanding equity-based compensation awards granted to the Employee under the
PMB 2010 Equity Incentive Plan (“Plan”), including the Employee’s unvested
restricted stock awards and stock options, shall vest and become free of
restrictions as of the Severance Trigger Date, and any outstanding stock options
held by the Employee shall be exercisable until the earliest to occur of (i)
5:00 p.m. Pacific Time on March 31, 2020, (ii) the consummation of a change of
control of PMB (as defined in the Plan), or (iii) a material breach by the
Employee of any of his obligations under this Agreement or the Employment
Agreement. For the avoidance of doubt, any Internal Revenue Code Section 422
incentive stock options which are in-the-money shall become nonqualified stock
options as of the Severance Trigger Date. SMRH:4838-6792-2589.6 -1-



--------------------------------------------------------------------------------



 
[ex102separationagreement002.jpg]
3. General Release. In consideration of the Severance and other promises made
herein, the Employee, on behalf of himself, his heirs, successors, executors,
attorneys, administrators, agents and assigns (collectively, the “Releasing
Parties”) voluntarily and of the Employee’s own free will, hereby releases,
forever discharges and holds harmless, each Employer and each of their
respective current and former subsidiaries, affiliates and parent companies, and
each of their respective current and former officers, members, directors,
trustees, insurers, employees, agents, consultants, benefit plans, fiduciaries,
administrators, owners, boards, trustees, shareholders, partners, parents,
subsidiaries, affiliates, related entities, representatives, and attorneys, and
each of their predecessors, successors and assigns (collectively, the “Released
Parties”) from any and all claims, rights, causes of action, demands,
liabilities, debts, actions, charges, complaints, obligations, costs, expenses,
attorneys’ fees, damages, injuries, losses, agreements, interest, promises,
judgments, accounts, and other legal responsibilities arising in law, equity or
otherwise, of any and every kind, nature and character whatsoever, whether known
or unknown, unforeseen, unanticipated, unsuspected or latent, which any of the
Releasing Parties now own or hold, or have at any time heretofore owned or held,
or may at any time own or hold by reason of any matter arising from any act,
event or omission which has occurred up through the date the Employee executes
this Agreement. Without limiting the generality of the foregoing, this general
release includes, but is not limited to, claims for personal injury; claims for
breach of any implied or express contract or covenant; claims for promissory
estoppel; claims for failure to pay wages, benefits, vacation pay, severance
pay, attorneys’ fees, or any compensation of any sort; claims for failure to
grant equity or allow equity to vest; claims for wrongful termination, public
policy violations, defamation, interference with contract or prospective
economic advantage, invasion of privacy, fraud, misrepresentation, emotional
distress, breach of fiduciary duty, breach of the duty of loyalty or other
common law or tort causes of action; claims of harassment, retaliation or
discrimination based upon race, color, sex, national origin, ancestry, age,
disability, handicap, medical condition, religion, marital status, or any other
protected class or status under federal, state, or local law; claims arising
under or relating to employment or employment contracts; claims for unlawful
effort to prevent employment, or unfair or unlawful business practices,
including without limitation all claims arising under Section 806 of the
employee protection provisions of the Sarbanes-Oxley Act of 2002; and claims
arising under or relating to the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Civil Rights Acts of 1866 and/or 1871, the Americans
With Disabilities Act of 1990, the Age Discrimination in Employment Act the
Older Workers Benefits Protection Act, the Family Medical Leave Act, the
California Labor Code, including without limitation section 1102.5 of the Labor
Code, the California Fair Employment and Housing Act, the Occupational Safety
and Health Act or any other health/safety laws, statutes or regulations, the
Employee Retirement Income Security Act of 1974, the Internal Revenue Code, the
California Family Rights Act, including any amendments to or regulations
promulgated under these statutes and including the similar laws of any other
states, any state human rights act, or any other applicable federal, state or
local employment statute, law or ordinance. Notwithstanding the foregoing, none
of the waivers and releases anywhere in this Agreement shall waive, release, or
limit in any way: (a) the Employee’s rights and claims not subject to waiver by
private agreement; (b) the Employee’s claim for unemployment insurance; (c) the
Employee’s rights and claims that cannot be waived as a matter of law; (d) any
right of the Employee to indemnification for service to the Employer in an
officer or director capacity, SMRH:4838-6792-2589.6 -2-



--------------------------------------------------------------------------------



 
[ex102separationagreement003.jpg]
including his rights under any Directors and Officers Insurance policy obtained
by the Employer; or (e) the parties’ rights to enforce this Agreement. To the
maximum extent permitted by law, the Employee agrees not to initiate, file,
cause to be filed, or otherwise pursue any claims, either as an individual on
his own behalf or as a representative, member or shareholder in a class,
collective or derivative action. The Employee acknowledges that this Agreement
does not prohibit the Employee from challenging the validity of the waiver of
his claims under the ADEA as contained in Section 4 of this Agreement (but no
other portion of such waiver) or from filing a charge with or participating in
an investigation by a governmental administrative agency or reporting alleged
violations of law to an appropriate government agency; provided, however, that,
except with respect to the Securities and Exchange Commission, the Employee
hereby waives any right to receive any monetary award resulting from such a
charge or investigation and provided further that the Employee agrees not to
encourage any person, including any current or former employee of the Company or
the Bank, to file any kind of claim whatsoever against any of the Released
Parties. 4. ADEA Waiver. The Employee acknowledges and agrees that the Employee
is hereby waiving and releasing any age claims or rights the Employee may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”), as amended by
the Older Workers’ Benefit Protection Act of 1990, 29 U.S.C. §§ 621 et seq. This
Section and this Agreement are written in a manner calculated to be understood
by the Employee. In connection with this ADEA release, the Employee agrees that
the Employee is hereby entering into this waiver and release knowingly and
voluntarily, and that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the date the Employee executes this
Agreement. The Employee further acknowledges that the consideration given for
the release of the ADEA claims is in addition to anything of value to which the
Employee was already entitled. Finally, the Employee acknowledges that the
Employee has been advised by this writing that: (a) the Employee should consult
with an attorney prior to executing this Agreement; (b) the Employee has had at
least forty-five (45) days from receipt of this Agreement to consider whether to
execute it and release any age claim under the ADEA. If the Employee chooses to
execute this Agreement before the 45-day period has elapsed, the Employee does
so knowingly and voluntarily; (c) the Employee has seven (7) days following the
Employee’s execution of this Agreement to revoke the Employee’s signature by
providing written notice of this fact within the 7-day period to Employer; such
written notice to be delivered by overnight courier to Employer at the following
address: Pacific Mercantile Bancorp 949 South Coast Drive, Suite 300 Costa Mesa,
CA 92626 Attention: Chief Financial Officer SMRH:4838-6792-2589.6 -3-



--------------------------------------------------------------------------------



 
[ex102separationagreement004.jpg]
(d) if the Employee revokes the Agreement, the Employee will not receive the
Severance or other benefits set forth in the Agreement; and (e) the “Severance
Trigger Date” of this Agreement as used herein shall be the eighth day following
the date the Employee signs and returns it assuming the Employee has not
delivered revocation pursuant to clause (c). 5. Waiver of Civil Code Section
1542. The Employee understands that the foregoing releases shall be effective as
a full and final accord and satisfaction and general release of all claims,
whether known or unknown, against each Employer and the other Released Parties.
The Employee acknowledges that the Employee has been advised of and fully
waives, Section 1542 of the Civil Code of the State of California which provides
as follows: “A general release does not extend to claims that the creditor or
releasing party does not know or suspect to exist in his or her favor at the
time of executing the release and that, if known by him or her, would have
materially affected his or her settlement with the debtor or released party.”
The Employee is aware that the Employee may hereafter discover claims or facts
in addition to or different from those the Employee now knows or believes to
exist with respect to the subject matter of this Agreement which if the Employee
had known, may have affected the Employee’s decision to sign this Agreement;
however, the Employee hereby settles and releases all of the claims which the
Employee has or may have against each Employer and the other Released Parties
including arising out of such additional or different facts. 6. No Transferred
Claims. The Employee represents and warrants to the Employer that he has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof. 7. Final Pay and Benefits.
In accordance with California law, the Employee has received or will receive his
final paycheck, any accrued but unused paid time off and any unreimbursed
business expenses and allowances, through the Separation Date. All company-
provided benefits and privileges shall terminate on the Separation Date and/or
in accordance with the applicable benefit plan or program. In addition, the
Employee will receive notice regarding the continuation of health insurance
benefits pursuant to COBRA under separate cover, if applicable. The Employee
acknowledges that all of the Employer’s obligations to the Employee as a result
of the Employee’s employment with the Employer, including under the Employment
Agreement and any change of control plan or agreement, have been fully
satisfied, and that no additional wages, bonuses, equity, stock options,
incentives, commissions, severance, change of control payments, paid time off,
benefits, or compensation of any nature is due to the Employee except as set
forth in Section 2 of this Agreement if the Employee timely signs, returns and
does not revoke this Agreement. 8. Return of Property. On or before the
Separation Date, the Employee agrees to return to the Employer all property of
the Employer including, all business materials, customer files, documents,
electronically-stored information, keys, credit cards, identification badges,
equipment including automobiles, software, computers and computer devices
(laptops, PDAs, SMRH:4838-6792-2589.6 -4-



--------------------------------------------------------------------------------



 
[ex102separationagreement005.jpg]
phones, etc.) which the Employee used, accessed or possessed during the
Employee’s employment. 9. Work Injuries/Leaves. The Employee affirms that he has
no known workplace injuries or occupational diseases not previously disclosed to
the Employer which would be compensable under the California Workers’
Compensation system, and that the Employee has been provided and/or has not been
denied or retaliated against for requesting any leave under the Family and
Medical Leave Act or the California Family Rights Act. 10. No Admission. The
parties agree that this Agreement is not to be construed or used as, and is not
evidence of an admission by the Employer or any of the Released Parties of any
violation of any federal, state or local statute, ordinance or regulation or any
duty allegedly owed by the Employer or any of the other Released Parties to the
Employee. 11. Continuing Obligations. The parties understand and agree that
nothing in this Agreement shall affect, mitigate, release or supersede the
Employee’s continuing confidentiality and business protection covenants under
the Employment Agreement. Notwithstanding anything to the contrary in the
Employment Agreement or this Agreement, nothing in Section 6 of the Employment
Agreement or this Agreement is intended to prohibit or prohibits the Employee
from reporting alleged violations of law to an appropriate government agency. In
addition, the Employee is hereby notified that 18 U.S.C. § 1833(b) states as
follows: “An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that—(A)
is made—(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.” Accordingly, notwithstanding anything to the
contrary in the Employment Agreement or this Agreement, the Employee understands
that he has the right to disclose in confidence trade secrets to federal, state,
and local government officials, or to an attorney, for the sole purpose of
reporting or investigating a suspected violation of law The Employee understands
that he also has the right to disclose trade secrets in a document filed in a
lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure. The Employee understands and acknowledges that
nothing in the Employment Agreement or this Agreement is intended to conflict
with 18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets
that are expressly allowed by 18 U.S.C. § 1833(b). 12. Opportunity to Consult
Counsel. The Employee has been given the opportunity to review this Agreement
with an attorney and tax advisor of the Employee’s choice. Each party shall bear
such party’s own attorneys’ fees and costs in connection with the review of this
Agreement. 13. Miscellaneous. The following provisions shall apply for purposes
of this Agreement: SMRH:4838-6792-2589.6 -5-



--------------------------------------------------------------------------------



 
[ex102separationagreement006.jpg]
(a) Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders. (b) Headings. The headings in this Agreement are inserted
only as a matter of convenience, and in no way define, limit, or extend or
interpret the scope of this Agreement or of any particular provision hereof. (c)
Authority. Each of the parties hereto hereby represents that each has taken all
actions necessary in order to execute and deliver this Agreement. (d) Governing
Law. This Agreement shall be construed, interpreted and enforced in accordance
with the laws of the State of California, without giving effect to the choice of
law principles thereof. (e) Severability. If any provision of this Agreement or
the application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable. (f) Modifications. This Agreement may
not be amended, modified or changed (in whole or in part), except by a formal,
definitive written agreement expressly referring to this Agreement, which
agreement is executed by both of the parties hereto. (g) Waiver. No waiver of
any breach of any term or provision of this Agreement shall be construed to be,
nor shall be, a waiver of any other breach of this Agreement. No waiver shall be
binding unless in writing and signed by the party waiving the breach. (h)
Arbitration. Any controversy arising out of or relating to this Agreement shall
be submitted to arbitration in accordance with the arbitration provisions of the
Employee’s employment agreement entered with Employer. (i) Counterparts. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument. Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose. [Remainder of page intentionally left
blank] SMRH:4838-6792-2589.6 -6-



--------------------------------------------------------------------------------



 
[ex102separationagreement007.jpg]
The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of California that the foregoing is true and correct. EXECUTED
this 29th day of August, 2019, at Orange County, California. “EMPLOYEE” /s/
Thomas M. Vertin Thomas M. Vertin EXECUTED this 29th day of August, 2019, at
Orange County, California. PACIFIC MERCANTILE BANK By: /s/ Edward J. Carpenter
Name: Edward J. Carpenter Title: Chairman of the Board PACIFIC MERCANTILE
BANCORP By: /s/ Edward J. Carpenter Name: Edward J. Carpenter Title: Chairman of
the Board SMRH:4838-6792-2589.6 -7-



--------------------------------------------------------------------------------



 